Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
Group 1, claim(s) 15 – 23, drawn to a method for fabricating an apparatus.
Group 2, claim(s) 24 – 30, drawn to an apparatus.

The inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
The subject matter of group 1 (claim 15) is at least considered to be anticipated in view of Chaffin et al. (US 2009/0038832 A1) and the subject matter of group 2 (claim 24) is at least considered to be anticipated in view of  Heydari et al. (US 2010/0032141 A1; “Heydari”), as noted in the Written Opinion filed 7/19/2019. Accordingly, these groups lack a common special technical feature that makes a contribution over the cited prior art and therefore lack unity of invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797